[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 362 
IN BANC.
1. This is an appeal from an order of the circuit court for Multnomah County (Probate Department) *Page 363 
which disallowed a claim presented by the appellant, Ruth Richter, against the Estate of Rosa Richter, deceased. The matter is before us upon a motion made by the respondents for an order of this court:
"1. Remanding the above entitled cause to the circuit court for the State of Oregon, Multnomah County, Probate Department, for the entry of findings of fact and conclusions of law.
Extending the time for Sarah Ritchie to file her answering brief in the above entitled cause until the matter of findings of fact and conclusions of law is determined in the circuit court for the State of Oregon, Probate Department or in this court, or to such other time as is just.
To abate further proceedings herein until the motion to remand is determined and/or the motion to vacate the order in the circuit court of Multnomah County is determined."
The motion is denied: In re Swanton's Estate, 153 Or. 644,58 P.2d 604: In re Stout's Estate, 151 Or. 411, 50 P.2d 768, 101 A.L.R. 672. *Page 364